Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant office action having application number 17/732407, filed on 04/28/2022, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 11341144.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 11341144.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 5 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11341144.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 7 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11341144.  Although the conflicting claims are not identical, they are not patentably distinct from each other.



Instant Application 17732407
Patent No. 11341144
1. A computing system comprising: at least one processor; and a memory storing program instructions that, when executed by the at least one processor, cause the at least one processor to at least: obtain, in response to a first search query relating to a first concept, a first plurality of search results corresponding to the first concept, wherein the first plurality of search results includes a first results list and first supplemental information; cause a first search results page to be presented in response to the first search query, wherein the first search results page includes at least a portion of the first plurality of search results; receive, via an interaction with the first search results page, user feedback regarding a relevance of the first plurality of search results presented on the first search results page; obtain, in response to a second search query relating to the first concept and based at least in part on the user feedback, a second plurality of search results corresponding to the first concept, wherein the second plurality of search results includes a second results list and second supplemental information; and cause a second search results page to be presented in response to the second search query, wherein the second results page includes at least a portion of the second plurality of search results.
7. A computer-implemented method, comprising: obtaining, in connection with a first search query relating to a first concept, a first plurality of search results corresponding to the first concept; identifying first supplemental information corresponding to the first concept; causing a first search results page to be presented in response to the first search query, wherein the first search results page includes at least a portion of the first plurality of search results and at least a portion of the first supplemental information corresponding to the first concept; receiving, via an interaction with the first search results page, user feedback regarding the first supplemental information presented on the first search results page; and updating the identification of the first supplemental information corresponding to the first concept based at least in part on the user feedback.

15. A computer-implemented method, comprising: obtaining, in response to a first search query relating to a first topic, a first plurality of search results corresponding to the first topic, wherein the first plurality of search results includes a first results list and first supplemental information; causing a first search results page to be presented in response to the first search query, wherein the first search results page includes at least a portion of the first plurality of search results; and obtaining, via an interaction with the first search results page, user feedback regarding a relevance of the first plurality of search results presented on the first search results page.

1. A computer-implemented method for responding to a search query, the method comprising: receiving a first search query from a first user, the first search query corresponding to a first concept, and in response to the first search query: obtaining a first plurality of search results corresponding to the first concept; retrieving supplemental information corresponding to the first concept from a supplemental information database, wherein the supplemental information database comprises user-supplied information regarding a plurality of concepts, including the first concept; presenting a first search results page to the first user, the first search results page comprising the first plurality of search results and supplemental information corresponding to the first concept; and receiving user feedback from the first user regarding the supplemental information corresponding to the first concept; receiving a second search query from a second user, the second query corresponding to the first concept, and in response to the second search query: obtaining a second plurality of search results, the second plurality of search results substantially comprising the first plurality of search results; retrieving supplemental information corresponding to the first concept from the supplemental information database; presenting a second search results page to the second user, wherein the second search results page comprises the second plurality of search results and supplemental information corresponding to the first concept; and receiving user feedback from the second user regarding the supplemental information corresponding to the first concept; determining whether to update the supplemental information corresponding to the first concept according to the user feedback from the first user and the second user; and updating the supplemental information corresponding to the first concept based on the results of the determination.

9. A non-transitory computer-readable medium bearing computer-executable instructions which, when executed on a computing system comprising at least a processor, carry out a method for responding to a search query, the method comprising: maintaining a document index comprising a plurality of search results corresponding to a plurality of topics; maintaining a data store of supplemental information, the data store of supplemental information comprising supplemental information for a plurality of topics; receiving a plurality of search queries from a plurality of users, the plurality of search queries corresponding to a first topic; and in response to each search query of the plurality of search queries corresponding to the first topic: presenting a search results page to a corresponding user submitting the search query, each search results page comprising a plurality of search results and supplemental information corresponding to the first topic; receiving user feedback from the corresponding user submitting the search query regarding suggested edits to the supplemental information corresponding to the first topic; and determining whether to update the supplemental information corresponding to the first topic according to the received user feedback from the corresponding user submitting the search query and updating the supplemental information corresponding to the first topic based on the results of the determination.

18. A computer system for responding to a search query, the system comprising a processor and a memory, wherein the processor executes instructions stored in the memory as part of or in conjunction with additional components to respond to a search query, the additional components comprising: an executable content manager that, in execution on the computer system, maintains a data store of supplemental information comprising supplemental information corresponding to a plurality of concepts; an executable search engine that, in execution on the computer system, maintains a document index of content items corresponding to a plurality of topics; and an executable web service that, in execution on the computer system: receives a plurality of search queries from a plurality of users, the plurality of search queries corresponding to a first topic; in response to individual search queries corresponding to the first topic from the plurality of users: obtains a plurality of search results from the search engine corresponding to the first topic; obtains supplemental information from the content manager corresponding to the first topic; presents a search results page to the corresponding user, each search results page comprising a plurality of search results corresponding to the first topic and supplemental information corresponding to the first topic; and receives user feedback from the plurality of users regarding the supplemental information corresponding to the first topic; wherein the content manager further determines whether to update the supplemental information corresponding to the first topic according to the received user feedback from the plurality of users, and updates the supplemental information corresponding to the first topic based on the results of the determination.


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
The application claim 7 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 7 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 15 does not contain specific limitations as shown in the patent claim 1; however, according to In re Goodman, the application claim 15 is generic to the species of information covered by claim 1 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.
The application claim 1 does not contain specific limitations as shown in the patent claim 18; however, according to In re Goodman, the application claim 1 is generic to the species of information covered by claim 18 of the patent. Thus, the generic invention is anticipated by the species of the patented invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 21, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167